Opinion of the Court
Per Curiam:
The issue presented in this case is identical to that decided by the Court in United States v Tuten, 15 USCMA 387, 35 CMR 359. Although the record of previous convictions admitted here omits the date on which the offenses involved occurred, the trial transcript otherwise demonstrates that they weré within accused’s current enlistment and within three years next preceding the date of the offense of which he was here found guilty. For the reasons set forth in United States v Tuten, supra, we find the board of review acted incorrectly in concluding that the admission of the prosecution exhibits in question was prejudicially erroneous.
The certified question is answered in the negative. The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Navy for further review by the board of review consistent with this opinion.